UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6920


DONALD MAZARIEGOS-VICENTE,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00543-AJT-MSN)


Submitted: November 30, 2017                                Decided: December 22, 2017


Before GREGORY, Chief Judge, and DUNCAN and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Cipriano Mazariegos-Vicente, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Cipriano Mazariegos-Vicente seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition. The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Mazariegos-

Vicente has not made the requisite showing. Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2